848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Muhammad A.R. ZIYAD, Plaintiff-Appellant,v.JUVENILE COURT, et al., Defendants-Appellees.
No. 87-6335.
United States Court of Appeals, Sixth Circuit.
May 19, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals the dismissal of his complaint filed under 42 U.S.C. Sec. 1983, in which he alleged that defendants conspired to deprive him of his parental rights.  The magistrate recommended that the complaint be dismissed and plaintiff filed timely objections.  The district court adopted the magistrate's recommendation and dismissed the complaint.


3
Upon review, we find it unclear whether a "de novo" or "clearly erroneous" standard of review of the magistrate's report was employed by the district court.  A "de novo" review of the magistrate's report in light of plaintiff's objections is required under 28 U.S.C. Sec. 636(b)(1) and Article III of the Constitution.  See Flournoy v. Marshall, No. 86-3236 (6th Cir.  Mar. 22, 1988);  Thornton v. Jennings, 819 F.2d 153 (6th Cir.1987) (per curiam);  United States v. Shami, 754 F.2d 670 (6th Cir.1985) (per curiam).  Because a "de novo" review is constitutionally mandated, this case must be remanded to the district court.


4
Therefore, the judgment of the district court is vacated pursuant to Rule 9(b)(6), Rules of the Sixth Circuit, and the case is remanded for further proceedings consistent with this order.